DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 12/21/2021.
Claims 1, 6 and 12 have been amended.
Claim 17 has been added.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant's arguments filed 12/21/2021, regarding the rejection of the pending claims under 35 U.S.C. §103 have been fully considered.
Applicant argues that Chou does not suggest or consider at least "defining an intent for at least one network slice, wherein the intent defines a business objective comprising Key Performance Indicators to be delivered by the network slice" or "reprioritizing the selected network slice instance with regard to at least one other network slice instance". (Arguments/Remarks, page 8)

Regarding Claim 6, applicant argues that none of the cited art appears to detail how the health would be determined, and merely having a trigger condition is not equivalent to determining the health via a weighted average of a measured score. (Arguments/Remarks, page 9)
However, Examiner added Chai to teach the amended limitation, see the rejection, infra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 9-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0386878 (Chou et al.) in view of “GS ENI 001-V2.1.1 - Experiential Networked Intelligence (ENI); ENI use cases” from ESTI (hereinafter “NPL-ENI”)  further in view of  US 2020/0068430 (Chen et al.).

Regarding Claim 1, Chou teaches a method for network slice assignment on a network ([⁋ 0010], methods for self-creation, self-configuration, self-optimization and self-healing for NSIs ( Network Slice Instances)), the method comprising: defining an intent for at least one network slice ([⁋ 0013], translating the service related requirements [e.g., an intent] to Network Slice related requirements… Service Management Function receives the service requirements from the Customer…converts [e.g., define] the service requirements to the Network Slice requirements (such as network type, network capacity, QoS requirements, etc.));
selecting at least one network slice instance having capability to meet the intent ([⁋ 0015], Self-Creation of a Network Slice Instance. Service Management Function generates the network slice requirements based on the service requirements received from Customer, and sends to the Network Slice Management Function. …upon receipt of the network slice requirements, decides whether a new Network Slice Instance needs to be created. If a new Network Slice ;
monitoring the selected network slice instance to determine whether the selected network slice instance is achieving the intent ([⁋ 0016], The Network Slice Management Function monitors the performance of the Network Slice Instance, and evaluates whether the Network Slice Instance meets the Network Slice requirements and Operator's target. [⁋ 0086], a Network Slice Management Function, NSMF, monitor a performance of a Network Slice Instance in use, and evaluate whether the Network Slice Instance meets a received set of Network Slice requirements, wherein the received set of Network Slice requirements are received from a Service Management Function, SMF, and/or an Operator's target for performance of the Network Slice Instance).
 While, Chou teaches intent to meet Network Slice requirements (such as network type, network capacity, QoS requirements, etc.) and Chou further teaches if the intent is not being met, self-optimizing the selected network slice instance (emphasis added) ([⁋ 0016], The Network Slice Management Function monitors the performance of the Network Slice Instance, and evaluates whether the Network Slice Instance meets the Network Slice requirements and Operator's target. The Network Slice Management Function 130 may trigger the self-optimization for the Network Slice Instance based on analytics of the performance measurements).
However, Chou does not explicitly teach, but NPL-ENI teaches wherein the network intent defines a business objective comprising Key Performance Indicators  to be delivered by the network slice ([Section 5.4.2.2.4] The slices are created and configured; the ENI system measures the utilization of the network and other relevant parameters that define the satisfactorily operation of each slice and that needs to conform to the Service and Network Key Performance Indicators (KPIs) requested by the operators); and if the intent is not being met, reprioritizing the selected network slice instance with regard to at least one other network slice instance ([Section 5.5.2.2.1] When combining network slices regarding a solution to the situation by making use of the slice/service prioritization and resource allocation concepts,…A network slice may encompass one or more than one services (mapping 1:1 or 1:n). When the mapping is 1:1, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou with the teaching of NPL-ENI in order to configure the network slice to conform to the Service and KPIs requested and if it changes, enforce slice prioritization,  because it would have provide assurance capabilities to guarantee the continuous delivery of services.
While, Chou teaches monitoring the performance of the Network Slice Instance, however Chou in view of NPL-ENI do not explicitly teach, but Chan if the intent is being met, continue monitoring the selected network slice instance ([⁋ 0064], When it is determined that no congestion is detected, …admission and congestion control system continues to monitor for congestion in the network slice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou with Chan teaching of continue monitoring the congestion in network slice because it would have enabled the system to ensure the performance of the network slice constantly.

Regarding Claim 2, Chou in view NPL-ENI do not explicitly teach, but Chan teaches a method according to claim 1, wherein monitoring the selected network slice instance comprises: determining at least one of a minimum score, maximum score and median score of the selected network slice instance; and comparing at least one of the at least one of the minimum score, maximum score and median score to the defined intent ([⁋ 0026], Admission and congestion control system analyzes the state information and determines whether a congested state is present. …admission and congestion control system may store congestion parameters and values [e.g., defined intent] that are used for comparison. Based on the comparison, admission and congestion control system may detect when there is no congestion, a low congested state [e.g., minimum score], a medium congested .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou and NPL-ENI with Chan in order to  determine a degree of performance of the network slice in relation to the network resource because it would have enabled the system to decide appropriate action need to be taken based on the degree of performance.

Regarding Claim 3, Chou in view NPL-ENI do not explicitly teach, however, Chan teaches a method according to claim 2, wherein the minimum score, maximum score and median score are determined by analyzing network performance metrics ([⁋ 0026], Admission and congestion control system analyzes the state information and determines whether a congested state [e.g., performance metrics] is present. …admission and congestion control system may store congestion parameters and values [e.g., defined intent] that are used for .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou and NPL-ENI with Chan in order to  determine a degree of performance of the network slice in relation to the performance of the network resource because it would have enabled the system to decide appropriate action need to be taken based on the degree of performance.

Regarding Claim 9, Chou in view NPL-ENI do not explicitly teach, however, Chan teaches a method according to claim 1 wherein reprioritizing comprises allocating more resources to the selected network slice instance ([⁋ 0013], detects congestion of a network device of a network slice. …determine .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou and NPL-ENI with Chan in order to  increase network resources of the network slice if performance of the network slice does not meet the requirement because it would have enabled the system to maintain the required performance of the network slice.

Regarding Claim 10, Chou in view NPL-ENI do not explicitly teach, however, Chan teaches a method according to claim 1, wherein reprioritizing comprises deprioritizing the at least one other network slice instance ([⁋ 0028] determines whether the end-to-end network resources of another network slice can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou and NPL-ENI with Chan in order to  determine the priority class of the other network slice  because it would have enabled the system to balance the load between network slices based on the priority class of the network slice.

Regarding Claim 11, Chou in view NPL-ENI do not explicitly teach, however, Chan teaches a method according to claim 10, wherein deprioritizing at least one other network instance comprises removing the at least one network slice instance by removing the assignment of hardware, software, security and other resources attributable to the slice ([⁋ 0028], select the other network slice from which to use network resources, when the other network slice is of a lower .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou and NPL-ENI with Chan in order to    adjust load by reducing allocated resources from a low priority and assign the resources to high priority network slice because it would have enabled the system to balance the load between network slices based on the priority class of the network slice.

Claims 12-14 are rejected under the same rationale of Claims 1-3.
Claims 19-20 are rejected under the same rationale of Claims 9-10.

Claims 4, 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of NPL-ENI and Chen further in view of US 2020/0044943 (Bor-Yaliniz et al.).

Regarding Claim 4, Chou in view of NPL-ENI Chen does not explicitly teach, but Bor-Yaliniz teaches a method according to claim 3 wherein the network performance metrics comprise at least one of: Throughput, Round-Trip-Time and Loss [⁋ 0075] network slice key performance indicator (KPI) related data include E2E latency, throughput, and data rate. [⁋ 0144] CSM send measurement requests to responsible DAM. The request may contain information to instruct the DAM to measure the corresponding data (performance status or behaviors): data type. …data type may include: latency, throughput, load).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, NPL-ENI and Chan with Bor-Yaliniz in order to monitoring status of the network slice in regard of throughput, latency, load because it would have enabled the system ensure performance status of the network slice in compliance with all required performance metrics.

Regarding Claim 7, Chou in view of NPL-ENI and Chen does not explicitly teach, but Bor-Yaliniz teaches a method according to claim 1, further comprising: monitoring the selected network slice instance over a predetermined time interval to determine performance analytics of the selected network slice instance ([⁋ 0009], a method for monitoring of a communication network. The method includes collecting performance data indicative of performance of a network slice provided by the communication network. [⁋ 0057], …monitoring entities will use one or more data providers to collect/log network data. The data providers may include: …data analytical management (DAM) functions that are responsible for collecting data, such as latency, packet drop rate, virtual resource usage, link usage, requested by monitoring entities; and operations, administration and management (OAM) systems that are used to monitor the network performance. …By using the collected data, the monitoring entities evaluate them with pre-defined requirements/design/performance to verify that the networks/slices work appropriately (meet the requirements). [⁋ 0124], analyzing methodology may include sampling the data with a certain time interval…determining a trend in obtained time-series data); aggregating the performance analytics over the predetermined time interval ([⁋ 0083], The data from the entities is received at the CSM via the data receiver, which may store received data locally for aggregation with further data. [⁋ 0085], processes data received at the data receiver according to a set of processing operations. The data processor  is configured by the task creator to perform specific processing operations in support of the monitoring operation indicated in the configuration instruction message. For example, data can be processed to aggregate data, ; determining whether the aggregated performance analytics are outside of a predetermined threshold; and providing notification with respect to any aggregated performance analytics over the predetermined threshold ([⁋ 0011], obtain resource and service requirements for a communication service instance (CSI) for the network slice. …determine one or more service thresholds with respect to the resource and service requirements. …collect performance data indicative of performance of the network slice with respect to the CSI. …determine, based the performance data, whether a first trigger condition is satisfied, the first trigger condition indicative of failure of the performance data to satisfy a corresponding one of the service thresholds. …in response to the trigger condition being satisfied, transmit a first event report to a network slice controller service provider. [⁋ 0071], communication service manager (CSM) is configured to monitor, record, analyze and evaluate the network/slice/device/traffic flow performance and behaviors based on pre-defined policies and methodologies. …the functions in a CSM include, inter alia,…monitoring relevant network-related performance, status, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, NPL-ENI and Chan with Bor-Yaliniz in order to monitoring status of the network slice for a time interval, aggregated the time-series data and evaluate the based on a predetermined threshold and notify if the performance does not meet the threshold, because it would have enabled the system ensure constant performance of the network slice and notify degraded performance so that system can take necessary action.

Claim 8, Chou teaches a method according to claim 7, wherein the performance analytics measure the performance of the selected network slice instance compared to the intent for the selected network slice instance ([⁋ 0016], The Network Slice Management Function  monitors the performance of the Network Slice Instance, and evaluates whether the Network Slice Instance meets the Network Slice requirements and Operator's target [e.g., the intent] [⁋ 0086], a Network Slice Management Function, NSMF, operable to monitor a performance of a Network Slice Instance in use, and evaluate whether the Network Slice Instance meets a received set of Network Slice requirements).

Claim 17 and 18 are rejected under the same rationale of Claims 4 and 7.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of NPL-ENI and Chen further in view of US Patent No. 9961624, (Zait).

Regarding Claim 5, Chou in view of NPL-ENI and Chen does not explicitly teach, but Zait teaches a method according to claim 1 further comprising: determining a network congestion level of the network; and selecting the at least on network slice instance based on the network congestion level ([C.3:L.15-16, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, NPL-ENI and Chan with Zait in order to select network slice based on the congestion level, because it would have enabled the system ensure traffic and loads are distributed evenly across the network slices and/or the corresponding dedicated core networks.

Claim 15 is rejected under the same rationale of Claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of NPL-ENI and Chen further in view of US 2021/0281997 (Chai).

Regarding Claim 6, while, Chou teaches a method according to claim 1, wherein monitoring the selected network slice instance comprises: determining a health of the Network Slice ([⁋ 0016], The Network Slice Management Function monitors the performance of the Network Slice Instance, and evaluates whether the Network Slice Instance meets the Network Slice requirements and Operator's 
However, Chou in view of NPL-ENI and Chen do not explicitly teach, but Chai teaches determining …a weighted average of  measured scores over a predetermined interval ([⁋ 0016], determines a time range for providing statistics about the network slice performance indicator, …provides statistics on a value of the network slice performance indicator within the time range ….obtain a statistics value of the network slice performance indicator. [⁋ 0081], The statistics value of the network slice performance indicator refers to a result obtained by providing statistics on a value that is of the network slice performance indicator and whose sampling time or obtaining time falls within a time range for providing statistics according to a specific method for providing statistics. The method for providing statistics, for example, a weighted average value. Table 1 shows determining Average value means average value of sampling values within a time range for providing statistics [⁋ 0181], determine that the method for providing statistics is “calculating a weighted average value”, and use a weighted average value of bandwidth values detected for a plurality of times as the average bandwidth value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou and Chan with Chai in order to determine weighted average value of performance indicator of a 

Claim 16 is rejected under the same rationale of Claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448 

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448